Exhibit 10.1

CREDIT AGREEMENT

dated as of

June 1, 2016

among

The Borrowers Party Hereto,

collectively as Borrower

and

The Lenders Party Hereto

and

KEYBANK, NATIONAL ASSOCIATION,

as Administrative Agent

KEYBANC CAPITAL MARKETS, LLC,

as Sole Book Runner and Sole Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     23   

SECTION 1.03 Terms Generally

     24   

SECTION 1.04 Accounting Terms; GAAP

     24   

SECTION 1.05 Borrowers

     24   

ARTICLE II The Loans

     25   

SECTION 2.01 Commitments

     25   

SECTION 2.02 Loans and Borrowings.

     25   

SECTION 2.03 Requests for Borrowings

     26   

SECTION 2.04 Intentionally Deleted.

     26   

SECTION 2.05 Intentionally Deleted.

     27   

SECTION 2.06 Funding of Borrowings.

     27   

SECTION 2.07 Interest Elections.

     27   

SECTION 2.08 Intentionally Omitted.

     29   

SECTION 2.09 Repayment of Loans; Evidence of Debt.

     29   

SECTION 2.10 Prepayment of Loans.

     29   

SECTION 2.11 Fees.

     30   

SECTION 2.12 Interest.

     30   

SECTION 2.13 Alternate Rate of Interest

     31   

SECTION 2.14 Increased Costs.

     31   

SECTION 2.15 Break Funding Payments

     32   

SECTION 2.16 Taxes.

     33   

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     34   

SECTION 2.18 Defaulting Lenders.

     36   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

     37   

SECTION 2.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

     38   

ARTICLE III Representations and Warranties

     39   

SECTION 3.01 Organization; Powers

     39   

SECTION 3.02 Authorization; Enforceability

     39   

SECTION 3.03 Governmental Approvals; No Conflicts

     39   

SECTION 3.04 Financial Condition; No Material Adverse Change.

     39   

SECTION 3.05 Properties.

     40   

SECTION 3.06 Intellectual Property

     41   

SECTION 3.07 Litigation and Environmental Matters.

     41   

SECTION 3.08 Compliance with Laws and Agreements

     43   

SECTION 3.09 Investment and Holding Company Status

     43   

SECTION 3.10 Taxes

     44   

SECTION 3.11 ERISA

     44   

SECTION 3.12 Disclosure

     44   

 

i



--------------------------------------------------------------------------------

SECTION 3.13 RESERVED

     44   

SECTION 3.14 Margin Regulations

     44   

SECTION 3.15 REIT Qualification

     44   

SECTION 3.16 Solvency

     45   

SECTION 3.17 OFAC; Anti-Corruption Laws; PATRIOT Act

     45   

ARTICLE IV Conditions

     45   

SECTION 4.01 Effective Date

     45   

SECTION 4.02 Each Credit Event

     46   

ARTICLE V Affirmative Covenants

     47   

SECTION 5.01 Financial Statements; Ratings Change and Other Information

     47   

SECTION 5.02 Financial Tests

     48   

SECTION 5.03 Notices of Material Events

     49   

SECTION 5.04 Existence; Conduct of Business

     50   

SECTION 5.05 Payment of Obligations

     50   

SECTION 5.06 Maintenance of Properties; Insurance.

     50   

SECTION 5.07 Books and Records; Inspection Rights.

     53   

SECTION 5.08 Compliance with Laws

     53   

SECTION 5.09 Use of Proceeds

     53   

SECTION 5.10 Fiscal Year

     53   

SECTION 5.11 Environmental Matters.

     53   

SECTION 5.12 Property Pool.

     54   

SECTION 5.13 Further Assurances

     57   

SECTION 5.14 Parent Covenants

     57   

SECTION 5.15 Partial Releases

     57   

SECTION 5.16 OFAC.

     58   

SECTION 5.17 Qualified ECP Party. Each Borrower and the Guarantor is a Qualified
ECP Party.

     58   

ARTICLE VI Negative Covenants

     59   

SECTION 6.01 Liens

     59   

SECTION 6.02 Fundamental Changes

     59   

SECTION 6.03 Investments, Loans, Advances and Acquisitions

     60   

SECTION 6.04 Hedging Agreements

     60   

SECTION 6.05 Restricted Payments

     61   

SECTION 6.06 Transactions with Affiliates

     61   

SECTION 6.07 Parent Negative Covenants

     61   

SECTION 6.08 Restrictive Agreements

     61   

SECTION 6.09 Indebtedness

     61   

SECTION 6.10 Management Fees

     62   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII Events of Default

     62   

ARTICLE VIII The Administrative Agent

     66   

ARTICLE IX Miscellaneous

     68   

SECTION 9.01 Notices

     68   

SECTION 9.02 Waivers; Amendments.

     69   

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

     71   

SECTION 9.04 Successors and Assigns.

     72   

SECTION 9.05 Survival

     75   

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

     76   

SECTION 9.07 Severability

     77   

SECTION 9.08 Right of Setoff

     77   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

     77   

SECTION 9.10 WAIVER OF JURY TRIAL

     79   

SECTION 9.11 Headings

     79   

SECTION 9.12 Confidentiality

     79   

SECTION 9.13 Interest Rate Limitation

     80   

SECTION 9.14 USA PATRIOT Act

     80   

SECTION 9.15 Fiduciary Duty/No Conflicts

     80   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

 

-

  

Commitments

Schedule 3.01

 

-

  

Borrowers

Schedule 3.05(e)

 

-

  

Earthquake or Seismic Area

Schedule 3.07

 

-

  

Litigation Disclosure

Schedule 3.15

 

-

  

Subsidiaries

Schedule 5.12

 

-

  

Pool

EXHIBITS:

Exhibit A

 

–

  

Form of Assignment and Assumption

Exhibit B

 

–

  

Form of Compliance Certificate

Exhibit B-2

 

–

  

Form of Release Compliance Certificate

Exhibit C

 

–

  

Form of Guaranty

Exhibit D

 

–

  

Form of Note

Exhibit E

 

–

  

Form of Borrowing Request/Interest Rate Election

Exhibit F

 

–

  

Joinder Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of this 1st day of June,
2016 by and among each Borrower (as defined herein), the Lenders (as defined
herein), and KeyBank National Association as Administrative Agent (as defined
herein) for the Lenders.

W I T N E S S E T H

WHEREAS, at the request of the Borrower, the Administrative Agent and the
Lenders have agreed to make available to the Borrower a term loan facility in an
amount not to exceed $105,000,000.00, in accordance with the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, that are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Mortgaged Property” means each Real Property identified as an
Additional Mortgaged Property on Schedule 5.12.

“Adjusted EBITDA” means, for a given testing period, EBITDA less the Capital
Expenditure Reserve.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank, National Association, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Allocated Guarantee Amount” for purposes of calculating the Indebtedness of a
Person with respect to a Guarantee by such Person of the first mortgage security
Indebtedness of an entity in which such Person owns less than 100% of the
ownership rights, means thirty percent (30%) of the positive result obtained by
subtracting (i) the total amount of such first mortgage secured Indebtedness
multiplied by such Person’s Equity Percentage in such entity, from (ii) the
amount of such first mortgage secured Indebtedness that is guaranteed by such
Person.

“Allocated Loan Amount” means, for each Mortgaged Property, the amount set forth
on Schedule 5.12.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, or (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Credit Exposure most recently in effect, giving effect to any
assignments.

“Applicable Rate” means for any Eurodollar Borrowing, 225 basis points, and for
any ABR Borrowing 125 basis points.

“Appraisal” (whether one or more) means a written appraisal of the Mortgaged
Properties prepared by an MAI appraiser satisfactory to the Administrative
Agent. Each Appraisal must comply with all Legal Requirements and, unless
specifically provided to the contrary in this Agreement, must be in form and
substance satisfactory to the Administrative Agent.

“Appraised Value” means the “as is” value of Real Property, as set forth in the
most recent Appraisal for such Real Property.

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assignment of Leases and Rents” Each of the assignments of leases and rents
from the Borrowers to the Administrative Agent previously, now or hereafter
delivered to secure the Obligations, as may be modified or amended.

 

2



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Effective Date
through September 1, 2016.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means, collectively: (a) those entities identified as a “Borrower”
listed on Schedule 3.01 and (b) each other Person identified on Schedule 5.12 to
the extent that such Person becomes a “Borrower” as required by Section 5.12.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.15 per square foot for each property owned by a Borrower or the Parent (or a
Subsidiary thereof).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that

 

3



--------------------------------------------------------------------------------

a person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of fifty percent (50%) or more of the
Equity Interests of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such Equity Interests that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period (the “Incumbent
Board”), (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body;
provided, however, that any individual who becomes a member of the board of
directors subsequent to the date of this Agreement whose election, or nomination
for election by the Parent stockholders, was approved by a vote of at least a
majority of those individuals who are members of the board of directors and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
provision) shall be considered as though such individual were a member of the
Incumbent Board;

(c) Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of SSOP, or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of SSOP
free and clear of any Liens (other than Liens in favor of Administrative Agent);
or

(d) SSOP shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of each Borrower free and clear of any Liens
(other than Liens in favor of Administrative Agent).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement by any Governmental Authority, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. Without limiting the foregoing, Change in Law shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203,
12 U.S.C. §5301 et seq., enacted July 21, 2010, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, as well
as all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case, regardless of the
date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Charges” has the meaning set forth in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, tangible or intangible, real, personal or
mixed, now or hereafter subject to the liens and security interests of the Loan
Documents, or intended so to be under the Loan Documents, which Collateral shall
secure the Obligations and the Hedging Obligations on a pari passu basis.

“Collateral Assignment of Management Contract” means each Collateral Assignment
of Management Contract by and among a Borrower, Management Company and the
Administrative Agent previously, now or hereafter delivered to secure the
Obligations, as the same may be amended, modified, supplemented or replaced from
time to time.

“Collateral Assignment of Sub-Management Contract” means each Collateral
Assignment of Management Subcontract by and among Management Company,
Sub-Management Company and the Administrative Agent previously, now or hereafter
delivered to secure the Obligations, as the same may be amended, modified,
supplemented or replaced from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of Credit Exposure which such Lender may from time to time have
outstanding hereunder, as such Commitment may be reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $105,000,000.00.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute

“Compliance Certificate” has the meaning set forth in Section 5.01(d) hereof and
a form of which is attached hereto as Exhibit B.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, which
includes the customary powers of a managing member of any limited liability
company, any general partner of any limited partnership, or any board of
directors of a corporation. “Controlling” and “Controlled” have meanings
correlative thereto.

“Cost To Repair” has the meaning set forth in Section 5.06(d).

 

5



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans.

“Credit Party” means each Borrower and Parent.

“Current Survey” shall mean a boundary survey of each of the Mortgaged
Properties.

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of this Agreement.

“Deed of Trust” (whether one or more) means a deed of trust and security
agreement, a mortgage and security agreement, or a security deed (or deed to
secure debt) and security agreement covering the Mortgaged Properties.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c) hereof.

“Defaulting Lender” means any Lender that: (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Commitment, within
two (2) Business Days of the date required to be funded by it hereunder; (b) has
notified the Borrower or Administrative Agent that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder (unless such notification or public
statement relates to such Lender’s obligation to fund a Loan and indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan is not or cannot be satisfied) or under other
agreements in which it commits to extend credit; (c) has failed, within two
(2) Business Days after written request by the Administrative Agent or a
Borrower (and the Administrative Agent has received a copy of such request), to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); or (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it; (iii) in the good faith determination of the Administrative
Agent, taken any material action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; or
(iv) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority; provided, further, that such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction

 

6



--------------------------------------------------------------------------------

of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.18)
upon delivery of written notice of such determination to the Borrower and each
Lender.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management fees, plus
(d) property acquisition fees and expenses, plus (e) self-administration and
listing fees, plus or minus (f) to the extent included in the determination of
net income, any extraordinary losses or gains, such as those resulting from
sales or payment of Indebtedness, and plus or minus (g) non-cash foreign
currency adjustments, in each case, as determined on a consolidated basis in
accordance with GAAP, and including (without duplication) the Equity Percentage
of EBITDA for the Parent’s Unconsolidated Affiliates.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Assessment” shall mean a written assessment and report approved
by the Administrative Agent as to the status of any Mortgaged Properties
regarding compliance with any Legal Requirements related to environmental
matters and accompanied by a reliance letter satisfactory to the Administrative
Agent. Each Environmental Assessment must comply with all Legal Requirements.

“Environmental Claim” means any notice of violation, action, claim,
Environmental Lien, demand, abatement or other order or direction (conditional
or otherwise) by any Governmental Authority or any other Person for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination or other
adverse effects on the environment, or for fines, penalties or restriction,

 

7



--------------------------------------------------------------------------------

resulting from or based upon (i) the existence, or the continuation of the
existence, of a Release (including, without limitation, sudden or non-sudden
accidental or non-accidental Releases) of, or exposure to, any Hazardous
Material, or other Release in, into or onto the environment (including, without
limitation, the air, soil, surface water or groundwater) at, in, by, from or
related to any property owned, operated or leased by the Borrower or any of its
Subsidiaries or any activities or operations thereof; (ii) the environmental
aspects of the transportation, storage, treatment or disposal of Hazardous
Materials in connection with any property owned, operated or leased by the
Borrower or any of its Subsidiaries or their operations or facilities; or
(iii) the violation, or alleged violation, of any Environmental Laws or
Environmental Permits of or from any Governmental Authority relating to
environmental matters connected with any property owned, leased or operated by
the Borrower or any of its Subsidiaries.

“Environmental Indemnity” means that certain Environmental Compliance and
Indemnity Agreement of even date herewith by the Borrower and the Parent and
delivered to the Administrative Agent, together with any other environmental
risk or indemnity agreement hereafter executed with respect to any of the
Mortgaged Properties.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. §1801 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et
seq., the Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Clean Air
Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C. §1251 et seq., the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq., (to the extent the
same relates to any Hazardous Materials), and the Oil Pollution Act of 1990, 33
U.S.C. §2701 et seq., as such laws have been amended or supplemented, and the
regulations promulgated pursuant thereto, and all analogous state and local
statutes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) exposure to any
Hazardous Materials in violation of any Environmental Law, (c) the Release or
threatened Release of any Hazardous Materials into the environment in violation
of any Environmental Law or (d) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Lien” means any lien in favor of any Governmental Authority
arising under any Environmental Law.

“Environmental Permit” means any permit required under any applicable
Environmental Law or under any and all supporting documents associated
therewith.

 

8



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by the
Parent of any equity securities of the Parent to any Person who is not the
Parent or one of its Subsidiaries, including, without limitation, pursuant to
the exercise of options or warrants or pursuant to the conversion of any debt
securities to equity.

“Equity Percentage” means the aggregate ownership percentage of the Parent, or
its Subsidiary, in each Unconsolidated Affiliate, which shall be calculated as
Parent’s or such Subsidiary’s, nominal capital ownership interest in the
Unconsolidated Affiliate as set forth in the Unconsolidated Affiliate’s
organizational documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Amount” means the amount by which the Total Aggregate Asset Value
attributable to the Parent’s or Borrower’s Restricted Investments exceeds the
percentage of Total Aggregate Asset Value that the Parent and the Borrower are
permitted to hold, either individually or in the aggregate, with respect to such
Restricted Investments, or any of them, pursuant to Section 6.03.

“Excluded Swap Obligation” means, with respect to any guarantor of a Swap
Obligation, including the grant of a security interest to secure the guaranty of
such Swap Obligation, any Swap Obligation if, and to the extent that, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty or grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Swap Obligation or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a), and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof

 

10



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain confidential fee letter agreement, dated June 1,
2016, between Guarantor and the Administrative Agent.

“Financial Officer” means the chief financial officer or the chief accounting
officer of the Parent.

“Financing Statements” means all such Uniform Commercial Code financing
statements as the Administrative Agent shall reasonably require, duly authorized
by the Borrower and/or Parent to give notice of and to perfect or continue
perfection of the Lenders’ security interest in all Collateral.

“Fixed Charge Coverage Ratio” shall mean, tested on quarterly results for each
calendar quarter, the ratio of (a) Adjusted EBITDA; to (b) all of the regularly
scheduled principal due and payable and regularly scheduled principal paid on
the Indebtedness (other than amounts paid in connection with balloon maturities)
and including the Equity Percentage for such amounts for Parent’s Unconsolidated
Affiliates, plus all Interest Expense, plus the aggregate of all cash dividends
paid or payable on any preferred stock.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, subject to the provisions of Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner,

 

11



--------------------------------------------------------------------------------

whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means the Parent, and any other Person who from time to time has
executed a Guaranty as required by the terms of this Agreement.

“Guaranty” means a guaranty in the form of Exhibit C attached hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;
provided, that Hazardous Materials shall not include any such substances or
wastes utilized or maintained at the Real Property in the ordinary course of
business and in accordance with all applicable Environmental Laws.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Obligations” with respect to the Parent, any Borrower or any Subsidiary
of the Parent, any obligations arising under any Hedging Agreement entered into
with the Administrative Agent, any Lender or an Affiliate of any Lender.

“Impacted Interest Period” has the meaning ascribed to it in the definition of
LIBO Rate.

“Indebtedness” means, for any Person, without duplication, (a) all obligations
of such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, including mandatorily redeemable preferred stock;
(c) all obligations of such Person upon which interest charges are customarily
paid; (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business); (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; (g) all Guarantees by
such Person of Indebtedness of others other than customary non-recourse carveout
guarantees and standard

 

12



--------------------------------------------------------------------------------

environmental indemnitees until such time as a carveout guarantee becomes a
recourse obligation, except that, for any Guarantees of the Indebtedness of an
entity in which the Person owns less than 100% of the ownership rights of such
entity, which Indebtedness is secured by a first mortgage lien on existing real
properties, the amount for purposes of this clause (g) shall be equal to the
Allocated Guarantee Amount; (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty; and (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefore as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall be calculated on a consolidated basis in accordance
with GAAP, unless otherwise indicated herein, and including (without
duplication) the Equity Percentage of Indebtedness for the Parent’s
Unconsolidated Affiliates.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Mortgaged Property” means each Real Property identified as an Initial
Mortgaged Property on Schedule 5.12.

“Interest Coverage Ratio” shall mean, tested on quarterly results for each
calendar quarter, the ratio of (a) the Parent’s Adjusted EBITDA to (b) all
Interest Expense of the Parent.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean all of the Parent’s paid, accrued or capitalized
interest expense on the Parent’s Indebtedness (whether direct, indirect or
contingent, and including, without limitation, interest on all convertible
debt), and including (without duplication) the Equity Percentage of Interest
Expense for the Parent’s Unconsolidated Affiliates.

“Interest Payment Date” means the first Business Day of each calendar month.

“Interest Period” means with respect to any Eurodollar Borrowing, initially the
period commencing on the date of such Borrowing and ending on (but excluding)
the first Business Day of the next calendar month, and thereafter the one or
three month period commencing on (and including) the first Business Day of said
next calendar month and ending on (and excluding) the first Business Day in the
calendar month that is one or three months thereafter. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Rate for the longest period for which
the LIBO Rate is available that is shorter than the Impacted Interest Period;
and (b) the LIBO Rate for the shortest period for which that LIBO Rate is
available that exceeds the Impacted Interest Period, in each case, at such time

 

13



--------------------------------------------------------------------------------

“KeyBank” means KeyBank, National Association, in its individual capacity.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that (i) if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that if the LIBOR Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, and
(ii) if no such rate administered by ICE Benchmark Administration (or by such
other Person that has taken over the administration of such rate for U.S.
Dollars) is available to the Administrative Agent, the applicable LIBOR Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, in the
approximate amount of the relevant Eurodollar Loan and having a maturity equal
to such Interest Period

“Lien” means, with respect to an asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, negative pledge, collateral
assignment, encumbrance, deposit arrangement, charge or security interest in, on
or of such asset; (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; (c) the filing under the Uniform Commercial Code or
comparable law of any jurisdiction of any financing statement naming the owner
of the asset to which such Lien relates as debtor; (d) any other preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation; and (e) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, including any dividend reinvestment or redemption plans.

 

14



--------------------------------------------------------------------------------

“Loan” means each loan made by the Lenders to the Borrower pursuant to this
Agreement and “Loans” means all loans made by the Lenders to the Borrower
pursuant to this Agreement.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Deed of
Trust, the Assignment of Leases and Rents, the Financing Statements, the
Environmental Indemnity, the Collateral Assignment of Management Contract,
Collateral Assignment of Sub-Management Contract, the Fee Letter, all Hedging
Agreements entered into with the Administrative Agent or any Lender or an
Affiliate of any Lender in connection with the Loans, and all other instruments,
agreements and written obligations executed and delivered by any of the Credit
Parties in connection with the transactions contemplated hereby.

“Loan To Value Ratio” means the ratio of (a) the outstanding principal balance
of the Loans to (b) the Pool Value.

“Management Company” means Strategic Storage Property Management II, LLC, a
Delaware limited liability company.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Parent,
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any of the
Credit Parties to perform their obligations under the Loan Documents or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Credit Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Maturity Date” means December 31, 2016.

“Maximum Rate” shall have the meaning set forth in Section 9.13.

“Mortgaged Property” or “Mortgaged Properties” means, collectively or
individually as the context may require, the Real Property described on Schedule
5.12 attached hereto, together with any additional property, whether now
existing or hereafter acquired, which is or is to become subject to the Lien of
a Deed of Trust in accordance with this Agreement which shall meet each of the
following criteria:

(a) such property is a self-storage property located in the United States;

(b) such property is free of any material environmental or structural defect
unless otherwise approved by the Required Lenders;

 

15



--------------------------------------------------------------------------------

(c) such property is insured in form and substance reasonably satisfactory to
Administrative Agent; and

(d) such property is wholly owned 100% by a Borrower in fee.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Equity Proceeds” means the aggregate cash consideration received by Parent
in respect of any Equity Issuance, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees and sales commissions)
and (b) taxes paid or payable as a result thereof; it being understood, (i) that
“Net Equity Proceeds” shall include, without limitation, any cash received upon
the sale or other disposition of any non-cash consideration received by Parent
in any Equity Issuance, and (ii) that “Net Equity Proceeds” shall not include
(x) cash proceeds that are applied to retire or redeem capital stock and
(y) cash proceeds in respect of any Equity Issuance pursuant to Parent’s
distribution reinvestment plan.

“Net Operating Income” shall mean, for any operating Real Property, as of any
date of determination for the period ended on such date, the difference between
(a) any rentals, proceeds and other income received from such property during
such determination period, less (b) an amount equal to all costs and expenses
(excluding Interest Expense, depreciation and amortization expense, asset
management fees, acquisition fees and expenses, self-administration and listing
fees and any expenditures that are capitalized in accordance with GAAP) incurred
as a result of, or in connection with, or properly allocated to, the operation
or leasing of such property during the determination period, less (c) the
Capital Expenditure Reserve for such determination period. Net Operating Income
shall be calculated based on the immediately preceding calendar quarter unless
the Real Property has not been owned by the Borrower for the entirety of such
calendar quarter, in which event Net Operating Income shall be grossed up for
such ownership period and may be adjusted as reasonably approved by the
Administrative Agent.

“Note” means a promissory note in the form attached hereto as Exhibit D payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by Borrower, as the same may be amended, supplemented, modified or
restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.

“Obligations” means all liabilities, obligations, covenants and duties of any
Credit Party to the Administrative Agent and/or any Lender arising under or
otherwise with respect to any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any bankruptcy or other insolvency
proceeding naming such person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceedings.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the “Obligations” shall not include any Excluded Swap Obligations.

 

16



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Asset Control (“OFAC”) of the Department of
Treasury of the United States of America.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, and not including the Excluded Taxes.

“Parent” means Strategic Storage Trust II, Inc., a Maryland corporation.

“Partial Release Date” shall have the meaning set forth in SECTION 5.15(c).

“Participant” shall have the meaning set forth in Section 9.04(c).

“Participant Register” shall have the meaning set forth in Section 9.04(c).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(c) deposits to secure the performance of bids, trade contracts, purchase,
construction or sales contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(d) Liens created under the Loan Documents;

(e) the Title Instruments, Liens and other matters described in the Title
Insurance Policy;

(f) uniform commercial code protective filings with respect to personal property
leased to the Borrower; and

(g) landlords’ liens for rent not yet due and payable;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than the Loans.

 

17



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having an investment grade credit rating on the date of
acquisition;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) investments in Subsidiaries and Unconsolidated Affiliates made in accordance
with, or not otherwise prohibited by, this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool” means the Mortgaged Properties that remain subject to a Lien under the
Loan and as are more particularly defined in Section 5.12.

“Pool Debt Yield” shall mean the ratio, as of the date of determination, of
(a) the aggregate of the Net Operating Income for each Mortgaged Property in the
Pool, annualized, to (b) the outstanding principal balance of the Loans.

“Pool Value” means the aggregate sum for each of the Mortgaged Properties of the
Appraised Value.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank, National Association, as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

18



--------------------------------------------------------------------------------

“Qualified ECP Party” means, in respect of any interest rate cap, swap or other
hedging obligation, each Person which is a Credit Party that has total assets
exceeding $10,000,000 at the time such Credit Party’s guarantee, mortgage and/or
other credit or collateral support of such interest rate cap, swap or other
hedging obligation secured pursuant to the Deed of Trust becomes effective, or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder

“Real Property” means, collectively, all interest in any land and improvements
located thereon (including direct financing leases of land and improvements
owned by a Credit Party), together with all equipment, furniture, materials,
supplies and personal property now or hereafter located at or used in connection
with the land and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by a Credit
Party.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property in violation of applicable Environmental Laws.

“Release Compliance Certificate” has the meaning set forth in Section 5.15(a)
hereof and a form of which is attached hereto as Exhibit B-2.

“Release Price” means an amount equal to the greater of: (i) one hundred percent
(100%) of the Allocated Loan Amount of the Release Tract and (ii) one hundred
percent (100%) of the net proceeds from the sale or refinancing of such Release
Tract.

“Release Tract” has the meaning set forth in Section 5.15.

“Remedial Action” means all actions, including without limitation any capital
expenditures, required or necessary to (i) clean up, remove, treat or in any
other way address any Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material so it does
not migrate or endanger public health or the environment; (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv) bring facilities on any property owned or leased by the Borrower or any of
its Subsidiaries into compliance with all Environmental Laws.

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
having, in the aggregate, Credit Exposures and (prior to the end of the
Availability Period) unused Commitments representing at least 66-2/3% of the sum
of the total Credit Exposures and (prior

 

19



--------------------------------------------------------------------------------

to the end of the Availability Period) unused Commitments (excluding the Credit
Exposures and unused Commitments of such Defaulting Lenders) held by all of the
Lenders at such time; provided that (i) in the event there are less than three
(3) Lenders at the time in question, Required Lenders shall mean all of the
Lenders (excluding any Defaulting Lenders), (ii) if any Affiliate of a Lender
becomes a Lender, such parties will be considered as one Lender for purposes of
this definition, and (iii) as long as there is more than one (1) Lender
hereunder, no single Lender may take an action that requires the consent or
approval of the Required Lenders without the approval of at least one other
Lender.

“Restricted Investment” means any Investment of the type described in clauses
(c), (d), (e), (f), or (g) of Section 6.03.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any ownership interests in the
Parent, Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such ownership interests in the Parent or Borrower or any option, warrant
or other right to acquire any such shares of capital stock of the Parent or the
Borrower.

“Revolving Credit Facility” means that certain loan facility evidenced by that
certain Amended and Restated Credit Agreement dated December 22, 2015 by and
among Strategic Storage Operating Partnership II, L.P. and certain of its
Affiliates, as borrower, KeyBank National Association, as administrative agent,
and certain lenders party thereto from time to time, as amended by that certain
First Amendment and Joinder to Amended and Restated Credit Agreement dated
February 18, 2016, as the same may be further amended, modified or supplemented
from time to time.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Specified Credit Party” has the meaning given to such term in SECTION 9.06(f).

“SSOP” means Strategic Storage Operating Partnership II, L.P., a Delaware
limited partnership.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Governmental Authority to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute Eurocurrency
funding and to be subject to such reserve

 

20



--------------------------------------------------------------------------------

requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Sub-Management Company” means Extra Space Management, Inc., a Utah corporation.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

“Subordinate Facility” means that certain $30,000,000.00 credit facility
provided by KeyBank National Association to the Parent pursuant to that certain
Credit Agreement of even date.

“Swap Obligation” means any Hedging Obligation that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Tangible Net Worth” shall mean, with respect to any Person, as of any date of
calculation, total assets (without deduction for accumulated depreciation and
accumulated amortization of lease intangibles) less (1) all intangible assets
and (2) all liabilities (including contingent and indirect liabilities), in each
case, of such Person as of such date, all determined in accordance with GAAP,
unless otherwise indicated in this definition. The term “intangible assets”
shall include, without limitation, (i) deferred charges, and (ii) the aggregate
of all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, trade names, goodwill, treasury stock, experimental or
organizational expenses and other like intangibles (other than amounts related
to the purchase price of a real property which are allocated to lease
intangibles). The term “liabilities” shall include, without limitation,
(i) Indebtedness secured by Liens on property of the Person with respect to
which Tangible Net Worth is being computed whether or not such Person is liable
for the payment thereof, (ii) deferred liabilities, and (iii) Capital Lease
Obligations. Tangible Net Worth shall be calculated on a consolidated basis in
accordance with GAAP, unless otherwise indicated in this definition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Title Instruments” means true and correct copies of all instruments of record
in the office of the county clerk, the real property records or of any other
Governmental Authority

 

21



--------------------------------------------------------------------------------

affecting title to all or any part of the Mortgaged Properties, including but
not limited to those (if any) which impose restrictive covenants, easements,
rights-of-way or other encumbrances on all or any part of the Mortgaged
Properties.

“Title Insurance Policy” means, collectively, the policies of title insurance in
the aggregate face amounts equal to the Total Commitment, issued in favor of the
Administrative Agent by a title insurance company satisfactory to the
Administrative Agent and insuring that title to the Mortgaged Properties is
vested in Borrower, free and clear of any Lien, objection, exception or
requirement, and that each Deed of Trust creates a valid first and prior lien on
all the Mortgaged Properties, subject only to the Permitted Encumbrances and
such other exceptions as may be approved in writing by the Administrative Agent.

“Total Aggregate Asset Value” means, as of any date of determination, the sum of
(without duplication) (a) the aggregate Value of all of Parent’s and its
Subsidiaries’ Real Property, plus (b) the amount of any cash and cash
equivalents, excluding tenant security and other restricted deposits, of the
Parent and its Subsidiaries. For any non-wholly owned Real Properties, Total
Aggregate Asset Value shall be adjusted for the Parent’s and its Subsidiaries’
Equity Percentage of such Real Properties.

“Total Asset Value” means, as of any date of determination, the Total Aggregate
Asset Value minus the Excess Amount.

“Total Commitment” means, as of any date of determination, the aggregate amount
of all of the Lender’s Commitments. As of the Effective Date, the Total
Commitment is $105,000,000.00.

“Total Leverage Ratio” shall mean, as of any date of calculation, the ratio
(expressed as a percentage) of (a) the sum of (without duplication) (a) the
Parent’s and its Subsidiaries (without duplication) Indebtedness to (b) Total
Asset Value, in each case, as of such date.

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents, the borrowing of Loans, and the use of the
proceeds thereof.

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unconsolidated Affiliate” means, without duplication, in respect of any Person,
any other Person (other than a Person whose stock is traded on a national
trading exchange) in whom such Person holds a voting equity or ownership
interest and whose financial results would not be consolidated under GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Value” means the sum of:

(a) for an existing Real Property that is not subject to a mortgage or deed of
trust securing the Revolving Credit Facility, (i) during the first twelve
(12) months of the Parent’s or its Subsidiaries’ ownership of such Real
Property, cost basis and (ii) thereafter, annualized prior quarter Net Operating
Income divided by seven and one quarter percent (7.25%); plus

 

22



--------------------------------------------------------------------------------

(b) for a Real Property that is under development or redevelopment or is
undeveloped land, (i) cost basis until the date that is twenty-four (24) months
after the commencement of operations on such Real Property and (ii) thereafter,
annualized prior quarter Net Operating Income divided by seven and one quarter
percent (7.25%); plus

(c) for a Real Property that is subject to a mortgage or deed of trust securing
the Revolving Credit Facility, the aggregate “Pool Value” as same is determined
under the Revolving Credit Facility.

For Real Property not owned for the entire prior quarter, for purposes of the
Value calculation, Net Operating Income shall be grossed up for such ownership
period and may be adjusted as reasonably approved by Administrative Agent.
Further, Net Operating Income from Real Property no longer owned at the end of a
fiscal quarter in question shall be excluded from the Value calculation.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,

 

23



--------------------------------------------------------------------------------

this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP (provided that, notwithstanding any provision herein to the
contrary, the financial covenants set forth herein shall be calculated based on
the Parent’s Equity Percentage of Subsidiaries which are not wholly owned
directly or indirectly by the Parent, notwithstanding that GAAP requires that
such Subsidiaries be consolidated), as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05 Borrowers

(a) Intentionally Deleted.

(b) Each Borrower recognizes that credit available to it under this Agreement is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower, jointly and severally, hereby assumes and agrees fully, faithfully,
and punctually to discharge all Indebtedness and other Obligations of all of the
Borrowers.

(c) Intentionally Deleted.

(d) The proceeds of each loan and advance provided under this Agreement which is
requested by the Borrower shall be advanced as and when otherwise provided
herein or as otherwise indicated by the Borrower. Neither the Administrative
Agent nor any Lender shall have any obligation to see to the application of such
proceeds.

(e) Intentionally Deleted

(f) Nothing contained herein shall be deemed or otherwise construed to modify,
waive, or otherwise limit the obligations of Guarantor under its respective
Guaranty to the Administrative Agent and the Lenders.

 

24



--------------------------------------------------------------------------------

ARTICLE II

The Loans

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower from time to time for
the purchase of Mortgaged Properties during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Credit
Exposure exceeding such Lender’s Commitment, or (b) the aggregate sum of all
Lenders’ Credit Exposures exceeding the lesser of (i) the Total Commitment or
(ii) the aggregate Allocated Loan Amount for all of the Mortgaged Properties;
provided however, that no Lender shall be obligated to make a Loan in excess of
such Lender’s Applicable Percentage of the difference between (1) the lesser of
(A) Total Commitment and (B) the unfunded Commitments, and (2) the Credit
Exposure. Within the foregoing limits and subject to the terms and conditions
set forth herein, a maximum of three (3) Loans shall be advanced during the
Availability Period. The Loan is not a revolving loan; principal amounts paid
and prepaid may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000.00 and not less than $1,000,000.00. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000.00 and not less than $1,000,000.00, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings.

(a) To request a Borrowing, Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 Pacific, Los Angeles, California time, three Business Days before the
date of the proposed Borrowing or (b)

 

25



--------------------------------------------------------------------------------

in the case of an ABR Borrowing, not later than 12:00 Pacific, Los Angeles,
California time, one Business Day before the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in the form of Exhibit E attached hereto and signed by
Borrower, together with a Compliance Certificate, on behalf of the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified in the Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration, in the case of a Eurodollar Borrowing. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Intentionally Deleted.

SECTION 2.05 Intentionally Deleted.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof pursuant to the Borrowing Request by wire transfer of immediately
available funds by 12:00 noon, Boston, Massachusetts time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in Boston,
Massachusetts, or wire transferred to such other account or in such manner as
may be designated by the Borrower in the applicable Borrowing Request.

 

26



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may, after giving notice to the Borrower of its intent to
advance funds on behalf of a Lender, assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. The Borrower shall have the right to withdraw its request for such
Borrowing upon receipt of any such notice from the Administrative Agent. In the
event the Administrative Agent does advance funds on behalf of a Lender, and
such Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the corresponding Loan made to the Borrower. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in the form of a
Borrowing Request (with proper election made for an interest rate election only)
and signed by the Borrower.

 

27



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.08 Intentionally Omitted.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date. At the request of each Lender, the Loans made by such
Lender shall be evidenced by a Note payable to such Lender in the amount of such
Lender’s Commitment.

(b) Intentionally Deleted.

 

28



--------------------------------------------------------------------------------

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay (including in connection with a partial release of any Mortgaged
Property), without penalty, any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section, and subject to
Section 2.15, if applicable.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Los Angeles, California time,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., Los Angeles,
California time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that is an integral multiple of
$100,000.00 and not less than $500,000.00. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

(c) In connection with the prepayment of any Loan prior to the expiration of the
Interest Period applicable thereto, the Borrower shall also pay any applicable
expenses pursuant to Section 2.15.

 

29



--------------------------------------------------------------------------------

SECTION 2.11 Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for its own account
fees payable in the amounts and at the times separately agreed to upon in the
Fee Letter.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid under this
Agreement shall not be refundable under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(x) the Alternate Base Rate plus the Applicable Rate, or (y) the Maximum Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (a) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (b) the Maximum Rate.

(c) Notwithstanding the foregoing, (A) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, after
applicable grace periods, such overdue amount shall bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, the lesser of (x) 4% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section, or (y) the
Maximum Rate, or (ii) in the case of any other amount, the lesser of (x) 4% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section,
or (y) the Maximum Rate; and (B) after the occurrence of any Event of Default,
at the option of the Administrative Agent, or if the Administrative Agent is
directed in writing by the Required Lenders to do so, the Loan shall bear
interest at a rate per annum equal to the lesser of (x) 4% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section, or (y) the Maximum Rate (the foregoing increased interest rate, as
applicable, referred to as the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days
and twelve (12) 30-day months, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

30



--------------------------------------------------------------------------------

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that (i) the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period and (ii) such fact is generally applicable to its loans of
this type to similar borrowers, as evidenced by a certification from such
Lenders, then the Administrative Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any taxes or other
condition (other than one relating to Excluded Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

31



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default, (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.10(b)), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount

 

32



--------------------------------------------------------------------------------

or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that the Borrower receives ten (10) days prior written
notice from the Administrative Agent that it intends to pay any Indemnified
Taxes or Other Taxes. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation

 

33



--------------------------------------------------------------------------------

prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. If a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.14,
2.15 or 2.16, or otherwise) prior to 1:00 p.m., Los Angeles, California time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its main offices in
Cleveland, Ohio, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto. If the
Administrative Agent receives a payment for the account of a Lender prior to
1:00 p.m., Los Angeles, California time, such payment must be delivered to the
Lender on the same day and if it is not so delivered due to the fault of the
Administrative Agent, the Administrative Agent shall pay to the Lender entitled
to the payment interest thereon for each day after payment should have been
received by the Lender pursuant hereto until the Lender receives payment, at the
Federal Funds Effective Rate. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

34



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(b) or 2.17(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

35



--------------------------------------------------------------------------------

SECTION 2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 9.02.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of a Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 9.08), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, if so determined by Administrative Agent, to be held as cash
collateral for future funding obligations of such Defaulting Lender; third, as
the applicable Borrower may request (so long as no Default or Event of Default
exists other than a Default or Event of Default resulting directly from the
Defaulting Lender’s breach of its obligations under this Credit Agreement), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
Administrative Agent; fourth, if so determined by Administrative Agent and the
applicable Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Credit Agreement; fifth, to the payment of any amounts owing to the
non-Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Credit
Agreement; sixth, so long as no Default or Event of Default exists other than a
Default or Event of Default resulting directly from the Defaulting Lender’s
breach of its obligations under this Credit Agreement), to the payment of any
amounts owing to the applicable Borrower as a result of any judgment of a court
of competent jurisdiction obtained by such Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Credit Agreement; and seventh, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if: (x) such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share; and (y) such
Loans were made at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be

 

36



--------------------------------------------------------------------------------

deemed to be a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), such Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon such Defaulting Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
cessation in status as Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising during the period that such Lender was
a Defaulting Lender.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Each Lender will notify the Borrower of any event occurring after the date
of this Agreement which will entitle such Person to compensation pursuant to
Sections 2.14 and 2.16 as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation, provided that such Person
shall not be liable for the failure to provide such notice. If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any such Person or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to avoid or minimize the amounts payable, including, without
limitation, the designation of a different lending office for funding or booking
its Loans hereunder or the assignment of its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding

 

37



--------------------------------------------------------------------------------

principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders and the Administrative Agent
that:

SECTION 3.01 Organization; Powers. Each Credit Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 3.01(a) sets forth,
as of the date hereof, all of the Borrowers and the form and jurisdiction of
organization of each such Borrower.

 

38



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate, partnership or limited liability company powers (as applicable) of
the respective Credit Parties and have been duly authorized by all necessary
corporate, partnership or limited liability company action. This Agreement and
the Loan Documents have been duly executed and delivered by each Credit Party
which is a party thereto and constitute the legal, valid and binding obligation
of each such Person, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) to the
actual knowledge of the Borrower, do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect or
which shall be completed at the appropriate time for such filings under
applicable securities laws, (b) to the actual knowledge of the Borrower, will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Credit Party or any of the
Borrower’s assets, or give rise to a right thereunder to require any payment to
be made by any Credit Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Credit Party, except pursuant to the
Deed of Trust.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Lenders financial statements of
the Parent as of and for the period ending December 31, 2015 reported on by
CohnReznick, LLC, independent public accountants, for the Parent, and the
internally-prepared financial statements of the Parent as of and for the period
ending March 31, 2016. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.

(b) Since March 31, 2016, no event has occurred which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Subject to Liens permitted by Section 6.01, each Borrower has title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title and title defects disclosed to
Lenders that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Subject to the property conditions reports obtained by the Borrower at the
time of acquisition with respect to each Real Property, all components of all
improvements included within the Real Property owned or leased, as lessee, by
any Credit

 

39



--------------------------------------------------------------------------------

Party, including, without limitation, the roofs and structural elements thereof
and the heating, ventilation, air conditioning, plumbing, electrical,
mechanical, sewer, waste water, storm water, paving and parking equipment,
systems and facilities included therein, are in good working order and repair,
subject to such exceptions which are not reasonably likely to have, in the
aggregate, a Material Adverse Effect. All water, gas, electrical, steam,
compressed air, telecommunication, sanitary and storm sewage lines and systems
and other similar systems serving the Real Property owned or leased by any
Credit Party are installed and operating and are sufficient to enable the Real
Property to continue to be used and operated in the manner currently being used
and operated, and no Credit Party has any knowledge of any factor or condition
that reasonably could be expected to result in the termination or material
impairment of the furnishing thereof, subject to such exceptions which are not
likely to have, in the aggregate, a Material Adverse Effect. No improvement or
portion thereof, or any other part of any Mortgaged Property, is dependent for
its access, operation or utility on any land, building or other improvement not
included in such Mortgaged Property, other than for access provided pursuant to
a recorded easement or other right of way establishing the right of such access
subject to such exceptions which are not likely to have, in the aggregate, a
Material Adverse Effect.

(c) To each Credit Party’s actual knowledge, all franchises, licenses,
authorizations, rights of use, governmental approvals and permits (including all
certificates of occupancy and building permits) required to have been issued by
Governmental Authority to enable all Real Property owned or leased by Borrower
or any of its Subsidiaries to be operated as then being operated have been
lawfully issued and are in full force and effect, other than those which the
failure to obtain in the aggregate could not be reasonably expected to have a
Material Adverse Effect. No Credit Party is in violation of the terms or
conditions of any such franchises, licenses, authorizations, rights of use,
governmental approvals and permits, which violation would reasonably be expected
to have a Material Adverse Effect.

(d) None of the Credit Parties has received any notice or has any actual
knowledge, of any pending, threatened or contemplated condemnation proceeding
affecting any Real Property owned or leased by Borrower or any of its
Subsidiaries or any part thereof, or any proposed termination or impairment of
any parking (except as contemplated in any approved expansion approved by
Administrative Agent), at any such owned or leased Real Property or of any sale
or other disposition of any Real Property owned or leased by Borrower or any of
its Subsidiaries or any part thereof in lieu of condemnation, which in the
aggregate, are reasonably likely to have a Material Adverse Effect.

(e) Except for events or conditions not reasonably likely to have, in the
aggregate, a Material Adverse Effect, (i) no portion of any Real Property owned
or leased by Borrower or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss which has not heretofore been completely
repaired and restored to its condition prior to such casualty, and (ii) no
portion of any Real Property owned or leased by Borrower or any of its
Subsidiaries is located in a special flood hazard area as designated by any
federal Government Authorities or any area identified by the insurance industry
or other experts acceptable to the Administrative Agent as an area that is a
high probable earthquake or seismic area, except as set forth on Schedule
3.05(e).

 

40



--------------------------------------------------------------------------------

(f) There are no Persons operating or managing any Mortgaged Property other than
the Borrower, the Management Company and the Sub-Management Company pursuant to
(i) the management agreements and sub-management agreements delivered to
Administrative Agent as of the Effective Date, and (ii) such other management
agreements and sub-management agreements in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 3.06 Intellectual Property. To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. To the actual
knowledge of each Credit Party, there are no material slogans or other
advertising devices, projects, processes, methods, substances, parts or
components, or other material now employed, or now contemplated to be employed,
by any Credit Party with respect to the operation of any Real Property with the
Lenders acknowledging that each Mortgaged Property will be operated under the
“Extra Space” brand and marketing program and will utilize such Sub-Management
Company’s “processes” and “methods”, and no claim or litigation regarding any
slogan or advertising device, project, process, method, substance, part or
component or other material employed, or now contemplated to be employed by any
Credit Party, is pending or threatened, the outcome of which could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07 Litigation and Environmental Matters.

(a) Except as set forth in Schedule 3.07 attached hereto, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Credit Party (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Except as disclosed in the environmental reports obtained by the Borrower at
the time of acquisition with respect to each Real Property and with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:

(i) to the actual knowledge of the Credit Parties, all Real Property leased or
owned by Borrower is free from contamination by any Hazardous Material, except
to the extent such contamination could not reasonably be expected to cause a
Material Adverse Effect;

(ii) to the actual knowledge of the Credit Parties, the operations of Borrower,
and the operations at the Real Property leased or owned by Borrower are in
compliance with all applicable Environmental Laws, except to the extent such
noncompliance could not reasonably be expected to cause a Material Adverse
Effect;

 

41



--------------------------------------------------------------------------------

(iii) no Borrower has known liabilities with respect to Hazardous Materials and,
to the knowledge of each Credit Party, no facts or circumstances exist which
could reasonably be expected to give rise to liabilities with respect to
Hazardous Materials, in either case, except to the extent such liabilities could
not reasonably be expected to have a Material Adverse Effect;

(iv) to the actual knowledge of Borrower, (A) the Borrower and all Real Property
owned or leased by Borrower have all Environmental Permits necessary for the
operations at such Real Property and are in compliance with such Environmental
Permits; (B) there are no legal proceedings pending nor, to the actual knowledge
of any Credit Party, threatened to revoke, or alleging the violation of, such
Environmental Permits; and (C) none of the Credit Parties have received any
notice from any source to the effect that there is lacking any Environmental
Permit required in connection with the current use or operation of any such
properties, in each case, except to the extent the nonobtainment or loss of an
Environmental Permit could not reasonably be expected to have a Material Adverse
Effect;

(v) neither the Real Property currently leased or owned by Borrower nor, to the
actual knowledge of any Credit Party, (x) any predecessor of any Credit Party,
nor (y) any of Credit Parties’ Real Property owned or leased in the past, nor
(z) any owner of Real Property leased or operated by Borrower, are subject to
any outstanding written order or contract, including Environmental Liens, with
any Governmental Authority or other Person, or to any federal, state, local,
foreign or territorial investigation of which a Credit Party has been given
notice respecting (A) Environmental Laws, (B) Remedial Action, (C) any
Environmental Claim; or (D) the Release or threatened Release of any Hazardous
Material, in each case, except to the extent such written order, contract or
investigation could not reasonably be expected to have a Material Adverse
Effect;

(vi) none of the Credit Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the actual knowledge of
each Credit Party, are any such proceedings threatened, in either case, except
to the extent any such proceedings could not reasonably be expected to have a
Material Adverse Effect;

(vii) no Borrower nor, to the actual knowledge of each Credit Party, any
predecessor of any Credit Party, nor to the actual knowledge of each Credit
Party, any owner of Real Property leased by Borrower, have filed any notice
under federal, state or local, territorial or foreign law indicating past or
present treatment, storage, or disposal of or reporting a Release of Hazardous
Material into the environment, in each case, except to the extent such Release
of Hazardous Material could not reasonably be expected to have a Material
Adverse Effect;

 

42



--------------------------------------------------------------------------------

(viii) none of the operations of the Borrower or, to the actual knowledge of
each Credit Party, of any owner of premises currently leased by Borrower or of
any tenant of premises currently leased from Borrower, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws; and

(ix) to the actual knowledge of the Credit Parties, there is not now, nor has
there been in the past (except, in all cases, to the extent the existence
thereof could not reasonably be expected to have a Material Adverse Effect), on,
in or under any Real Property leased or owned by Borrower, or any of their
predecessors (A) any underground storage tanks or surface tanks, dikes or
impoundments (other than for surface water); (B) any friable asbestos-containing
materials; (C) any polychlorinated biphenyls; or (D) any radioactive substances
other than naturally occurring radioactive material.

SECTION 3.08 Compliance with Laws and Agreements. Each of the Credit Parties is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or to its knowledge, its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.09 Investment and Holding Company Status. No Credit Parties is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

SECTION 3.10 Taxes. Each Credit Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. No Credit Party has any Plans as of the
date hereof. As to any future Plan the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) will not exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) will not exceed the fair market value of the assets of all such
underfunded Plans.

 

43



--------------------------------------------------------------------------------

SECTION 3.12 Disclosure. The Borrower has disclosed or made available to the
Lenders all Material Contracts and material corporate or other restrictions to
which it or any other Credit Party is subject, and all other matters known to
it, that, in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.13 RESERVED.

SECTION 3.14 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board), and no proceeds of any Loan
will be used to purchase or carry any margin stock.

SECTION 3.15 REIT Qualification. As of the Effective Date, the Parent has only
the direct Subsidiaries listed on Schedule 3.15 attached hereto. Each Borrower
is a Delaware limited liability company wholly-owned by SSOP and is treated as a
disregarded entity for federal income tax purposes. The Parent is a Maryland
corporation duly organized pursuant to articles of incorporation filed with the
Maryland Department of Assessments and Taxation, and is in good standing under
the laws of Maryland. Parent is qualified to elect or has elected status as a
real estate investment trust under Section 856 of the Code and currently is in
compliance in all material respects with all provisions of the Code applicable
to the qualification of Parent as a real estate investment trust.

SECTION 3.16 Solvency. After giving effect to the transactions contemplated by
this Agreement and the other Loan Documents, including all Loans made or to be
made hereunder, no Credit Party is insolvent on a balance sheet basis such that
the sum of such Person’s assets exceeds the sum of such Person’s liabilities,
each Credit Party is able to pay its debts as they become due, and each Credit
Party has sufficient capital to carry on its business.

SECTION 3.17 OFAC; Anti-Corruption Laws; PATRIOT Act. None of the Borrower, any
of the other Credit Parties, or any of the Subsidiaries thereof, any of their
officers or employees, and to the knowledge of the Borrower, their directors and
agents, employees and agents, or any other Affiliate of the Borrower: (i) is a
person named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time

 

44



--------------------------------------------------------------------------------

to time; (ii) is (A) an agency of the government of a country, (B) an
organization controlled by a country, or (C) a person resident in a country that
is subject to a sanctions program identified on the list maintained by OFAC and
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives any of its assets or operating
income from investments in or transactions with any such country, agency,
organization or person; and none of the proceeds from any Loan will be used to
finance any operations, investments or activities in, or make any payments to,
any such country, agency, organization, or person. The Credit Parties, their
Subsidiaries and their respective officers and employees, and to the knowledge
of the Borrower their directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. No Loan,
use of the proceeds of any Loan or other transaction contemplated hereby will
violate Anti-Corruption Laws or applicable Sanctions. Neither the making of the
Loans nor the use of the proceeds thereof will violate the PATRIOT Act, the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or successor statute thereto. Each Credit Party and its Subsidiaries are
in compliance in all material respects with the PATRIOT Act.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of this Agreement and all other Loan
Documents to which it is party signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
other electronic transmission of a signed signature page of each such Loan
Document other than the Notes) that such party has signed a counterpart of the
Loan Documents, together with copies of all Loan Documents.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Mastrogiovanni Mersky & Flynn, P.C., counsel for the Borrower and the
Guarantor, and such other counsel as the Administrative Agent may approve,
covering such matters relating to the Credit Parties, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Credit Parties, this Agreement

 

45



--------------------------------------------------------------------------------

(including each Credit Party’s compliance with Section 9.14 and other customary
“know your customer” requirements) or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a Compliance Certificate, dated
the date of this Agreement and signed by a Financial Officer of Parent, in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(f) The Administrative Agent shall have received copies of all other Loan
Documents, the Environmental Assessment, the Title Insurance Policy and the
Current Survey (in each instance as delivered in connection with the original
closing of the Loan, with the Administrative Agent receiving an acceptable
endorsement to each Title Insurance Policy), property condition assessments,
insurance certificates, and such other due diligence information as the
Administrative Agent may require for each Mortgaged Property.

(g) The Administrative Agent shall have received Appraisals of each of the
Mortgaged Properties being included as Collateral in form and substance
satisfactory to the Administrative Agent and the Lenders.

The Administrative Agent shall notify the Borrower of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in this
Agreement, in any other Loan Document shall be true and correct on and as of the
date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) With respect to any requested Borrowings after the initial Borrowing on the
Effective Date, the Borrower shall have complied with Section 2.04.

(d) The Administrative Agent shall have received a Compliance Certificate signed
by a Financial Officer of Borrower.

(e) All due diligence and additional Loan Documents related to any new Mortgaged
Property shall have been approved, executed and delivered to the Administrative
Agent.

 

46



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

(a) within 120 days after the end of each fiscal year of the Parent, the
Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with all supporting notes and schedules thereto, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by CohnReznick, LLC or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, (i) the Parent’s consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, together with all supporting notes and schedules thereto, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Parent on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes,
(ii) a Real Property Portfolio Summary Schedule, broken out by Mortgaged
Properties in the Pool, detailing or including at a minimum, the property name
and address, square footage, percentage of ownership, number of units, cost
basis, occupancy, annualized prior quarter net operating income, and
(iii) operating statements, rent roll and accounts receivable aging for each
Mortgaged Property;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate of a Financial Officer of the Parent (the
“Compliance Certificate”) in the form of Exhibit B attached hereto;

 

47



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available for Forms 10-K and 10-Q
described below, and upon written request for items other than Forms 10-K and
10-Q described below, copies of all periodic and other reports, proxy statements
and other materials filed by the Parent, the Borrower, or any Subsidiary of the
Parentwith the Securities and Exchange Commission (including registration
statements and reports on Form 10-K, 10-Q and 8-K (or their equivalents)), or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Parent or the Borrower to its shareholders generally, as the case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may reasonably request.

SECTION 5.02 Financial Tests.

(a) Except as otherwise expressly provided in clause (ii) below, throughout the
term of this Agreement the Borrower shall have and maintain at all times, on a
consolidated basis in accordance with GAAP:

(i) a Loan to Value Ratio of not greater than fifty five (55%); and

(ii) a Pool Debt Yield of at least ten and one half percent (10.5%), tested as
of September 30, 2016 and as of the close of each fiscal quarter thereafter.

(b) Throughout the term of this Agreement, the Parent shall have and maintain,
on a consolidated basis in accordance with GAAP, tested as of the close of each
fiscal quarter:

(i) a Total Leverage Ratio no greater than sixty percent (60%);

(ii) a Tangible Net Worth not at any time to be less than (i) $260,285,222.00,
plus (ii) eighty-five percent (85%) of the Net Equity Proceeds received after
the Effective Date;

(iii) an Interest Coverage Ratio of not less than 1.85:1.00;

(iv) a Fixed Charge Ratio of not less than 1.60:1.00; and

(v) a ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement to (ii) the sum of the Indebtedness, not in
excess of thirty percent (30%).

 

48



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each of the Parent and the Borrower shall have
ten (10) Business Days from the date on which any violation of the above tests
shall occur in which to cure such violation, to the extent such violation can be
cured with a cash payment, which 10-day cure period shall be in lieu of, and not
in addition to, any other cure period provided for herein that may affect this
Section 5.02. It shall be an Event of Default if Borrower fails to make such a
prepayment not later than ten (10) Business Days after notice from the
Administrative Agent to the Borrower requesting the payment.

SECTION 5.03 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender written notice of the following promptly
after it becomes aware of same (unless specific time is set forth below):

(a) the occurrence of any Default;

(b) within five (5) Business Days after the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) within five (5) Business Days after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of a Credit Party in an aggregate
amount exceeding $10,000,000.00; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.04 Existence; Conduct of Business. The Borrower will do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except to the extent the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Person that is a Borrower must
at all times be a wholly owned Subsidiary of SSOP. Each Borrower shall at all
times comply with all organizational formalities necessary to maintain its
status as a single purpose entity and will hold itself out to creditors and the
public as a legal entity separate and distinct from any other entity, provided
the Mortgaged Properties may be operated under the Extra Space brand.

SECTION 5.05 Payment of Obligations. The Borrower will pay its obligations,
including liabilities for Taxes, that, if not paid, could result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 5.06 Maintenance of Properties; Insurance.

(a) The Borrower will (i) keep and maintain all property material to the conduct
of the operations of the Mortgaged Properties in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain, with financially
sound and reputable insurance companies, insurance against such risks as are set
forth below and in such amounts as are reasonably required by Administrative
Agent from time to time, with Administrative Agent named as loss payee and a
beneficiary of such insurance on substantially similar policies and programs as
are acceptable to Administrative Agent.

(b) The Borrower shall maintain the following insurance coverages for each of
the Mortgaged Properties in the Pool

(i) An all-risk policy of permanent property insurance insuring the Mortgaged
Property against all risks that are commonly covered under real property
insurance except those permitted by the Administrative Agent in writing to be
excluded from coverage thereunder.

(ii) A boiler and machinery insurance policy covering loss or damage to all
portions of the Mortgaged Property comprised of air-conditioning and heating
systems, other pressure vessels, machinery, boilers or high pressure piping.

(iii) An all-risk policy of insurance covering loss of earnings and/or rents
from the Mortgaged Property in the event that the Mortgaged Property is not
available for use or occupancy due to casualty, damage or destruction required
to be covered by the policies of insurance described in (i) and (ii) above.

(iv) Commercial general liability, auto liability, umbrella or excess liability
and worker’s compensation insurance against claims for bodily injury, death or
property damage occurring on, in or about the Mortgaged Property in an amount
and containing terms reasonably acceptable to the Administrative Agent.

(v) Such other insurance against other insurable hazards, risks or casualties
which at the time are commonly insured against in the case of owners and
premises similarly situated, due regard being given to the financial condition
of the Borrower, the height and type of the Mortgaged Property, its
construction, location, use and occupancy.

(vi) All required insurance will be written on forms acceptable to the
Administrative Agent and by companies having a Best’s Insurance Guide Rating of
not less than A or A+ and which are otherwise acceptable to the Administrative
Agent, and such insurance (other than third party liability insurance) shall be
written or endorsed so that all losses are payable to the Administrative Agent,
as

 

50



--------------------------------------------------------------------------------

Administrative Agent for the Lenders. The original policies evidencing such
insurance shall be delivered by the Borrower to the Administrative Agent and
held by the Administrative Agent, unless Administrative Agent expressly consents
to accept insurance certificates instead. Each such policy shall expressly
prohibit cancellation of insurance without thirty (30) days’ written notice to
the Administrative Agent. The Borrower agrees to furnish due proof of payment of
the premiums for all such insurance to Administrative Agent promptly after each
such payment is made and in any case at least fifteen (15) days before payment
becomes delinquent.

(c) The Borrower will pay and discharge all taxes, assessments, maintenance
charges, permit fees, impact fees, development fees, capital repair charges,
utility reservations and standby fees and all other similar impositions of every
kind and character charged, levied, assessed or imposed against any interest in
any Mortgaged Property owned by it, as they become payable and before they
become delinquent and that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect. The Borrower shall furnish receipts evidencing proof
of such payment to the Administrative Agent promptly after payment and before
delinquency.

(d) All proceeds of insurance with respect to any Mortgaged Property shall be
paid to Administrative Agent and, at Administrative Agent’s option, be applied
to Borrower’s Obligations or released, in whole or in part, to pay for the
actual cost of repair, restoration, rebuilding or replacement (collectively,
“Cost To Repair”). If the Cost To Repair does not exceed thirty-five percent
(35%) of the Appraised Value of the subject Mortgaged Property, provided no
Event of Default is then in existence, Administrative Agent shall release so
much of the insurance proceeds as may be required to pay for the actual Cost to
Repair in accordance with and subject to the provisions of Section 5.06(e)
below.

(e) If Administrative Agent elects or is required to release insurance proceeds,
Administrative Agent may impose, reasonable conditions on such release which
shall include, but not be limited to, the following:

(i) prior written approval by Administrative Agent, which approval shall not be
unreasonably withheld or delayed of plans, specifications, cost estimates,
contracts and bonds for the restoration or repair of the loss or damage;

(ii) waivers of lien, architect’s certificates, contractor’s sworn statements
and other evidence of costs, payments and completion as Agent may reasonably
require;

 

51



--------------------------------------------------------------------------------

(iii) if the Cost To Repair does not exceed $500,000.00, the funds to pay
therefor shall be released to Borrower. Otherwise, funds shall be released upon
final completion of the repair work, unless Borrower requests earlier funding,
in which event partial monthly disbursements equal to 90% of the value of the
work completed shall be made prior to final completion of the repair,
restoration or replacement and the balance of the disbursements shall be made
upon full completion and the receipt by Administrative Agent of satisfactory
evidence of payment and release of all liens;

(iv) determination by Administrative Agent that the undisbursed balance of such
proceeds on deposit with Administrative Agent, together with additional funds
deposited for the purpose, shall be at least sufficient to pay for the remaining
Cost To Repair, free and clear of all liens and claims for lien;

(v) all work to comply with the standards, quality of construction and Legal
Requirements applicable to the original construction of the Mortgaged Property;
and

(vi) in Administrative Agent’s good faith judgment the repair work is likely to
be completed at least three (3) months prior to the Maturity Date.

(f) If there is any condemnation for public use of a Mortgaged Property or of
any Collateral, the awards on account thereof shall be paid to Administrative
Agent and shall be applied to Borrower’s obligations, or at Administrative
Agent’s discretion released to Borrower. If, in the case of a partial taking or
a temporary taking, in the sole judgment of Administrative Agent the effect of
such taking is such that there has not been a material and adverse impairment of
the viability of the Mortgaged Property or the value of the Collateral, so long
as no Default exists Administrative Agent shall release awards on account of
such taking to Borrower if such awards are sufficient (or amounts sufficient are
otherwise made available) to repair or restore the Mortgaged Property to a
condition reasonably satisfactory to Administrative Agent subject to the
requirements of Section 5.06(e).

SECTION 5.07 Books and Records; Inspection Rights.

(a) The Borrower will keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities.

(b) The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

SECTION 5.08 Compliance with Laws. The Borrower will comply with all laws,
rules, regulations and orders of any Governmental Authority (including, without
limitation, Anti-Corruption Laws and Sanctions) applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

SECTION 5.09 Use of Proceeds. The proceeds of the Loans will be used for
acquisition, acquisition fees and expenses, and financing of the Mortgaged
Properties. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for financing, funding or completing the hostile acquisition of
publicly traded Persons or for any purpose that entails a violation of any of
the Regulations of the Board, including Regulations U and X.

SECTION 5.10 Fiscal Year. Borrower shall maintain as its fiscal year the twelve
(12) month period ending on December 31 of each year.

SECTION 5.11 Environmental Matters.

(a) Borrower shall comply and shall cause each Real Property owned or leased by
Borrower to comply in all material respects with all applicable Environmental
Laws currently or hereafter in effect, except to the extent noncompliance could
not reasonably be expected to have a Material Adverse Effect.

(b) If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by Borrower, or
Real Property adjacent to such Real Property, which could reasonably be expected
to have a Material Adverse Effect, then Borrower agrees, upon request from the
Administrative Agent (which request may be delivered at the option of
Administrative Agent or at the direction of Required Lenders), to provide the
Administrative Agent, at the Borrower’s expense, with such reports,
certificates, engineering studies or other written material or data as the
Administrative Agent or the Required Lenders may reasonably require so as to
reasonably satisfy the Administrative Agent and the Required Lenders that any
Credit Party or Real Property owned or leased by them is in material compliance
with all applicable Environmental Laws.

(c) Borrower shall take such Remedial Action or other action as required by
Environmental Law or any Governmental Authority except to the extent the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(d) If the Borrower fails to timely take, or to diligently and expeditiously
proceed to complete in a timely fashion, any action described in this Section,
the Administrative Agent may, after notice to the Borrower, with the consent of
the Required Lenders, make advances or payments toward the performance or
satisfaction of the same, but shall in no event be under any obligation to do
so. All sums so advanced or paid by the Administrative Agent (including
reasonable counsel and consultant and investigation and laboratory fees and
expenses, and fines or other penalty payments) and all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, will become due and payable from the Borrower ten
(10) Business Days after

 

53



--------------------------------------------------------------------------------

demand, and shall bear interest at the Default Rate from the date any such sums
are so advanced or paid by the Administrative Agent until the date any such sums
are repaid by the Borrower. Promptly upon request, the Borrower will execute and
deliver such instruments as the Administrative Agent may deem reasonably
necessary to permit the Administrative Agent to take any such action, and as the
Administrative Agent may require to secure all sums so advanced or paid by the
Administrative Agent. If a Lien is filed against the Mortgaged Property by any
Governmental Authority resulting from the need to expend or the actual expending
of monies arising from an action or omission, whether intentional or
unintentional, of the Borrower or for which any Borrower is responsible,
resulting in the Releasing of any Hazardous Material into the waters or onto
land located within or without the state where the Mortgaged Property is
located, then the Borrower will, within thirty (30) days from the date that the
Borrower is first given notice that such Lien has been placed against the
Mortgaged Property (or within such shorter period of time as may be specified by
the Administrative Agent if such Governmental Authority has commenced steps to
cause the Mortgaged Property to be sold pursuant to such Lien), either (i) pay
the claim and remove the Lien, or (ii) furnish a cash deposit, bond or such
other security with respect thereto as is satisfactory in all respects to the
Administrative Agent and is sufficient to effect a complete discharge of such
Lien on the Mortgaged Property.

SECTION 5.12 Property Pool.

(a) Each Real Property proposed by the Borrower as Collateral shall meet the
requirements of a Mortgaged Property, shall not be subject to a Lien in any
manner, other than Permitted Encumbrances, and shall meet the following
requirements:

(i) a self-storage property located in the United States of America, which is
100% owned or will be 100% owned at the time it becomes a Mortgaged Property by
a Borrower;

(ii) the Administrative Agent shall have received an Appraisal with respect to
the Real Property ordered by the Administrative Agent; Administrative Agent
shall have the right, but not the obligation, in its sole discretion, to order
updated Appraisals of the Mortgaged Properties at the Lender’s expense for
purposes of determining Pool Value, such updated Appraisals to be obtained no
more frequently than once per annum. Notwithstanding the previous limitation,
Administrative Agent shall have the right, but not the obligation, in its sole
discretion, to order updated Appraisals of the Mortgaged Properties at the
Borrower’s expense at any time after the occurrence and during the continuance
of an Event of Default;

(iii) a final certificate of occupancy, or the local equivalent has been issued
by the appropriate Governmental Authority for all of the improvements on the
Real Property;

(iv) no material deferred maintenance and no material capital improvements are
required or if required, adequate reserves, pledged to the

 

54



--------------------------------------------------------------------------------

Agent, are made therefor to continue operating as a self-storage property (or
such other use as the Required Lenders may approve), as determined by an
architectural or engineering report approved by the Administrative Agent;

(v) (1) the Administrative Agent must have received Phase I environmental
reports, together with an acceptable reliance letter if required by Agent, from
third-party independent consultants for each Mortgaged Property in, or to be
added to, the Pool that do not disclose any adverse material environmental
conditions and specifying any further investigation or remedial work required to
be undertaken, along with acceptable property condition reports and property
zoning reports (with acceptable reliance letters), (2) the owner of the subject
property must be able to make the representations and warranties in Sections
3.05 and 3.07 as to each Mortgaged Property in, or to be added to, the Pool,
(3) the owner of the subject Mortgaged Property must have provided a Current
Survey, Title Insurance Policy, Financing Statement, information for the
Administrative Agent to obtain flood zone certification (if applicable),
probable maximum loss study (if applicable) with a reliance letter if required
by Agent, a rent roll, and all other documents required for Collateral as the
Administrative Agent may require (which will include, at a minimum, proof of
flood insurance acceptable to Lenders (if applicable), proof of casualty and
liability insurance complying with this Agreement (together with an acceptable
reliance letter(s)) if required by Agent, central and local Uniform Commercial
Code searches, purchase agreement, and a Compliance Certificate) and in form and
substance satisfactory to the Administrative Agent, (4) the Mortgaged Property
owner must have joined in, and assumed all obligations of a “Borrower” under,
this Agreement and the other Loan Documents, all in form and substance
reasonably satisfactory to the Administrative Agent, (5) such owner must execute
and deliver such other collateral documents with respect to the Mortgage
Property in connection with such joinder as reasonably required by and in form
and substance reasonably satisfactory to Administrative Agent (including without
limitation a Deed of Trust and an Assignment of Leases and Rents secured by the
Mortgaged Property), and (6) such owner delivering such organizational
documents, directors’ or comparable resolutions, secretary’s, incumbency and
like certificates, opinions of counsel and other documents as reasonably
required by the Administrative Agent in connection with such joinder provided
the same are consistent with the terms of this Agreement;

(vi) The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with Section 5.02 and Section 5.12 after
giving effect to such addition;

(vii) The Mortgaged Property is otherwise approved by the Administrative Agent
and the Required Lenders in their sole discretion. As of the Effective Date the
Real Property assets to be included in the Pool are listed on Schedule 5.12
attached hereto;

 

55



--------------------------------------------------------------------------------

(viii) Such new Borrower shall have delivered evidence to Administrative Agent
that it is organized under the laws of a state of the United States or the
District of Columbia; and

(ix) Such new Borrower shall have delivered to Administrative Agent all
information that any Lender reasonably requires in order to comply with such
Lender’s “know your customer” requirements and similar laws and regulations.

(b) Additional Mortgaged Properties. During the Availability Period, the
Administrative Agent shall accept one or more of the Additional Mortgaged
Properties into the Pool as Collateral upon the satisfaction of the following
conditions, in a manner reasonably acceptable to the Administrative Agent:

(i) The Borrower (or applicable Credit Party) shall have satisfied all of
requirements set forth in the definition of Mortgaged Property and in
Section 5.12(a) as to such real estate.

(ii) The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with Section 5.02 and Section 5.12 after
giving effect to such addition.

(iii) The Borrower shall have delivered to the Administrative Agent a
certification that the Real Property is free of any material environmental,
structural, architectural, mechanical or title defects.

(iv) The Borrower shall pay or reimburse the Administrative Agent for all
reasonable legal fees and expenses and other costs and expenses incurred by
Administrative Agent in connection with the additional Mortgaged Property.

(v) The Administrative Agent shall give the Borrower prompt written notice of
its determination with respect to the admission or rejection of any Real
Property as a Mortgaged Property. To the extent that an Real Property does not
meet the requirements to qualify as a Mortgaged Property, as defined, the
Borrower may nevertheless request that such Real Property be included as a
Mortgaged Property and the Required Lenders may, in their sole and absolute
discretion, agree to the acceptance of such Real Property as an additional
Mortgaged Property.

SECTION 5.13 Further Assurances. At any time upon the request of the
Administrative Agent, Borrower will, promptly and at its expense, execute,
acknowledge and deliver such further documents and perform such other acts and
things as the Administrative Agent may reasonably request to evidence the Loans
made hereunder and interest thereon in accordance with the terms of this
Agreement. The Administrative Agent has agreed in some instances that the
maximum amount secured by a Deed of Trust may be limited in order to reduce fees
or taxes paid by the Borrower in a particular jurisdiction.

 

56



--------------------------------------------------------------------------------

SECTION 5.14 Parent Covenants. The Parent will:

(a) own, directly or indirectly, all of the general partner interests in SSOP
and will not sell or transfer any of its limited partner interests in SSOP
(provided other limited partners may sell or transfer their respective limited
partner interests, subject to compliance with Section 9.14 below);

(b) maintain management and control of Borrower;

(c) conduct substantially all of its operations through SSOP or one or more of
SSOP’s Subsidiaries; and

(d) comply with all Legal Requirements to maintain, and, will at all times
elect, qualify as and maintain, its status as a real estate investment trust
under Section 856(c)(i) of the Code.

SECTION 5.15 Partial Releases. The Borrower may obtain the release of any
Mortgaged Property (the “Release Tract”) from the liens and security interests
of the Loan Documents if it satisfies the following terms and conditions:

(a) The Borrower shall submit to the Administrative Agent with such request a
compliance certificate ( the “Release Compliance Certificate”) prepared using
the financial statements of the Borrower most recently provided or required to
be provided to the Administrative Agent under Section 5.01, adjusted in the best
good faith estimate of the Borrower, to give effect to the proposed release and
demonstrating that no Default or Event of Default shall exist after giving
effect to such release, and after taking into account any prepayment of
outstanding Loans necessary to maintain compliance with the financial covenants
herein.

(b) The release will be for the entire Release Tract, and not for just a portion
thereof.

(c) No less than thirty (30) days prior to the date of the requested release
(“Partial Release Date”), the Borrower shall deliver to the Administrative Agent
a written request for such partial release.

(d) The Borrower shall pay the Release Price with respect to the applicable
Release Tract on or prior to the Partial Release Date.

(e) After giving effect to the release of the Release Tract, there shall remain
no fewer than five (5) Mortgaged Properties in the Pool.

(f) The Borrower shall pay all costs and expenses reasonably incurred by the
Administrative Agent in connection with such partial release, including, without
limitation, reasonable attorneys’ fees, recording fees and any title policy
endorsement fees.

Subject to the satisfaction of the provisions of this Section, the Borrower
owning the Release Tract and which has no other ownership interest in any of the
remaining Mortgaged Properties shall be released from all obligations under the
Loan Documents, including without limitation, further payment and performance of
the Loans on the Partial Release Date, other than pending obligations under the
Environmental Indemnity.

 

57



--------------------------------------------------------------------------------

SECTION 5.16 OFAC.

(a) No Credit Party is, nor shall any Credit Party be at any time, a Person with
whom the Lenders are restricted from doing business under the regulations of
OFAC (including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action.

(b) No Credit Party is, nor shall any Credit Party be at any time, knowingly
engaged in any dealings or transactions or otherwise be associated with such
Persons referenced in clause (a) above.

SECTION 5.17 Qualified ECP Party. Each Borrower and the Guarantor is a Qualified
ECP Party.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except for Permitted Encumbrances.

SECTION 6.02 Fundamental Changes. Neither the Parent nor the Borrower will:

(a) merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower or SSOP or all or substantially
all of the stock of their Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into, or consolidate with,
SSOP in a transaction in which SSOP is the surviving entity, (ii) any Person not
a Credit Party may merge into, or consolidate with, any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
not a Credit Party may sell, transfer, lease or otherwise dispose of its assets
to the Borrower or to another Subsidiary, (iv) any Subsidiary not a Credit Party
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially

 

58



--------------------------------------------------------------------------------

disadvantageous to the Lenders, (v) any Subsidiary which is a Credit Party may
merge into (or consolidate with) or liquidate or dissolve into, any other
Subsidiary which is a Credit Party, and (vi) any Subsidiary which is a Credit
Party may sell, transfer, lease or otherwise dispose of its assets to Borrower
or to any other Subsidiary which is a Credit Party; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.03. Parent or SSOP may propose for consideration the transfer of
ownership interests in all or a portion of the Mortgaged Properties in
connection with the issuance or transfer of any Equity Interests to a joint
venture partner. Any such transfer shall be subject to the unanimous approval of
the Lenders in their sole discretion;

(b) sell, transfer, lease or otherwise dispose of any of its assets, except in
the normal course of business of owning and operating a self-storage facility
and, with respect to any Mortgaged Property, in accordance with Section 5.15; or

(c) engage to any material extent in any business other than the ownership,
development, operation and management primarily of self-storage facilities and
businesses reasonably related thereto.

SECTION 6.03 Investments, Loans, Advances and Acquisitions. The Parent and its
Subsidiaries will not purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Subsidiary prior to such
merger) any capital stock, evidences of indebtedness (subject to Section 6.09
below) or other securities (including any option, warrant or other right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) investments directly or indirectly in Real Property operated primarily as
self-storage facilities;

(c) investments directly or indirectly in unimproved land not to exceed five
percent (5%) of the Total Asset Value;

(d) investments directly or indirectly in construction and development projects
not to exceed fifteen percent (15%) of the Total Asset Value;

(e) investments constituting mortgage loans on real estate (directly or
indirectly) which are primarily self-storage facilities not to exceed ten
percent (10%) of the Total Asset Value;

(f) for investments in real estate (directly or indirectly) which are not
primarily self-storage facilities and which the Parent does not intend to
convert to a self-storage facility within twenty-four (24) months, not to exceed
ten percent (10%) of the Total Asset Value; and

 

59



--------------------------------------------------------------------------------

(g) any purchase or acquisition, directly or indirectly, of any such capital
stock, evidence of indebtedness, or other securities of, or other investment in,
a Person which is not a wholly owned Subsidiary of the Parent, or any assets of
any other Person constituting a business unit, and any loan or advance to any
other Person where the amount of such loan or advance or the value of such
purchase or acquisition does not exceed twenty percent (20%) of the Total Asset
Value immediately before such loan, advance, purchase or acquisition.

provided that the aggregate value of the investments described in Subsections
(c) through (g) above shall not exceed twenty-five percent (25%) of the Total
Asset Value.

SECTION 6.04 Hedging Agreements. Neither the Parent nor the Borrower will, and
will not permit any of their Subsidiaries to, enter into any Hedging Agreement,
other than the existing Hedging Agreement entered into with the Administrative
Agent and other Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Parent or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities. If
Borrower enters into any Hedging Agreement to mitigate its risks under this
Agreement, Borrower shall simultaneously collaterally assign such Hedging
Agreement to Administrative Agent for the benefit of the Lenders. Such
assignment shall create a first priority lien in favor of the Administrative
Agent and shall be in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 6.05 Restricted Payments. No Borrower will make any Restricted Payment
while any Default or Event of Default shall be in existence. The Parent will
not, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, during any calendar quarter, any
Restricted Payment, except that any of the following Restricted Payments are
permitted: (a) Restricted Payments by the Parent required to comply with SECTION
5.14(d); (b) provided no Event of Default is in existence, Restricted Payments
made by the Parent to its equity holders, including in connection with the
existing redemption and dividend reinvestment plans; provided, however, that
upon an Event of Default, such Restricted Payments shall not be permitted after
one hundred twenty (120) days following such Event of Default; and
(c) Restricted Payments declared and paid ratably by Subsidiaries to Parent with
respect to their capital stock or equity interest; provided that notwithstanding
the foregoing, the Parent may issue warrants, options and other equity
securities evidencing ownership interests and rights in the Parent.

SECTION 6.06 Transactions with Affiliates. The Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Parent or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Parent and its wholly owned Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 6.05 and
(e) payment of management or advisory fees permitted by Section 6.10.

 

60



--------------------------------------------------------------------------------

SECTION 6.07 Parent Negative Covenants. The Parent will not (a) own any Property
other than its indirect ownership interests of Borrower, and other assets, other
than its partnership interests in SSOP, with no more than $20,000,000.00 in
value; (b) give or allow any Lien on the ownership interests of Borrower; or
(c) engage to any material extent in any business other than the ownership,
development, operation and management of primarily self-storage facilities,
except as otherwise permitted by Section 6.03.

SECTION 6.08 Restrictive Agreements. The Borrower will not, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Borrower to create, incur or permit to exist any Lien upon any of its
property or assets; provided that the foregoing shall not apply to
(i) restrictions and conditions imposed by law or by this Agreement or as
otherwise approved by the Administrative Agent or (ii) customary provisions in
leases restricting the assignment thereof.

SECTION 6.09 Indebtedness. Neither the Guarantor nor any Borrower shall, without
the prior written consent of the Administrative Agent, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise with respect to any
Indebtedness, except: (a) Indebtedness under this Agreement; (b) Indebtedness of
Parent to Administrative Agent pursuant to the Revolving Credit Facility and
Subordinate Facility; (c) Indebtedness under any Hedging Obligations or any
Hedging Agreements permitted by Section 6.04 hereof, (d) Indebtedness of the
Parent (related to first mortgage or other property level debt of its
Subsidiaries) whose recourse is solely for so-called “bad-boy” acts, including
without limitation, (i) failure to account for a tenant’s security deposits, if
any, for rent or any other payment collected by a borrower from a tenant under a
lease, all in accordance with the provisions of any applicable loan documents,
(ii) fraud or a material misrepresentation made by a Subsidiary or Guarantor, or
the holders of beneficial or ownership interests in a Subsidiary or any
Guarantor, in connection with the financing evidenced by the applicable loan
documents; (iii) any attempt by a Subsidiary or any Guarantor to divert or
otherwise cause to be diverted any amounts payable to the applicable lender in
accordance with the applicable loan documents; (iv) the misappropriation or
misapplication of any insurance proceeds or condemnation awards relating to a
Property; (v) voluntary or involuntary bankruptcy by a Subsidiary or any
Guarantor; and (vi) any environmental matter(s) affecting any Property which is
introduced or caused by a Subsidiary or any Guarantor or any holder of a
beneficial or ownership interest in a Subsidiary or any Guarantor; (e) provided
the Parent has a Tangible Net Worth equal to or greater than:
(i) $100,000,000.00, Indebtedness of the Parent, including, without limitation,
that under recourse Guarantees (but excluding that relating to this Agreement),
in an aggregate amount not to exceed ten percent (10%) of Total Asset Value, or
(ii) $250,000,000,00, Indebtedness of the Parent, including, without limitation,
that under recourse Guarantees (but excluding that relating to this Agreement),
in an aggregate amount not to exceed fifteen percent (15%) of Total Asset Value;
(f) Indebtedness for trade payables and operating expenses incurred in the
ordinary course of business; and (g) Indebtedness of Parent under any standard
environmental indemnity. Nothing contained herein shall be deemed to prohibit or
prevent a Subsidiary of the Parent which is not a Borrower from assuming or
incurring any Indebtedness in connection with any investment allowed under
Section 6.03 above. Borrower shall use its best efforts to cause all future
non-recourse carve-out guarantees and standard environmental indemnities on
first mortgage or other property-related loans incurred by Borrower or any
Parent Subsidiary to be provided by the Guarantor, but in no event shall any
such guaranty or indemnity be provided by any Borrower.

 

61



--------------------------------------------------------------------------------

SECTION 6.10 Management Fees. All asset, property management, acquisition or
other fees payable to Strategic Storage Advisor II, LLC or its affiliates or any
successor thereof or to any other Credit Party or to any Subsidiary or Affiliate
shall be subordinated to the Loans. At any time that any Default or Event of
Default exists under this Agreement or any other Loan Document, then in any of
such event(s), no Credit Party may pay any property or asset management fees or
similar fees to Strategic Storage Advisor II, LLC or its affiliates or any
successor thereof or to any other Credit Party or to any Subsidiary or
Affiliate; provided, however, such fees shall accrue and become payable upon the
cure of the Default or Event of Default. All such parties shall execute
subordination agreements in form and substance acceptable to the Administrative
Agent with respect to such fees.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of more
than three days (such three day period commencing after written notice from the
Administrative Agent as to any such fee);

(c) any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Articles V (as to Section 5.02, subject to the cure
period described therein) or VI other than Sections 5.04, 5.05, 5.06, 5.07(a),
5.08, and 5.11;

(e) any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of over 30 days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) and if
such default is not curable within thirty (30) days and the Credit Party is
diligently pursuing cure of same, the cure period may be extended for thirty
(30) days (for a total of 60 days after the original notice from the
Administrative Agent) upon written request from the Borrower to the
Administrative Agent;

 

62



--------------------------------------------------------------------------------

(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(g) any Credit Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(h) any Credit Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000.00 shall be rendered against any Credit Party and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of such Person to
enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower in an
aggregate amount exceeding $10,000,000.00;

(k) the Guaranty of the Loan by the Guarantor shall for any reason terminate or
cease to be in full force and effect;

(l) any Credit Party shall default under any Material Contract;

(m) any Credit Party shall (or shall attempt to) disavow, revoke or terminate
any Loan Document to which it is a party or shall otherwise challenge or contest
in any action, suit or proceeding in any court or before any Governmental
Authority the validity or enforceability of any Loan Document;

 

63



--------------------------------------------------------------------------------

(n) any provision of any Loan Document with respect to the Collateral shall for
any reason ceases to be valid and binding on, enforceable against, any Credit
Party resulting in a Material Adverse Effect, or any lien created under any Loan
Document ceases to be a valid and perfected first priority lien in any of the
Collateral purported to be covered thereby;

(o) a Change in Control shall occur;

(p) the Parent defaults under any recourse indebtedness (including Hedging
Obligations), or the Parent or any of its Subsidiaries defaults under any
non-recourse indebtedness (including Hedging Obligations) in an aggregate amount
equal to or greater than $50,000,000 at any time; or

(q) there occurs any event of default under any Hedging Obligations secured by
any Collateral,

then, and in every such event (other than an event described in clause
(f) (subject to the cure period provided for therein), (g) or (h) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take some or all of the following actions, at the same
or different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) exercise any other rights or remedies
provided under this Agreement or any other Loan Document, or any other right or
remedy available by law or equity; and in case of any event described in clause
(f) (subject to the cure period provided for therein), (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

In the event that, following the occurrence and during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the Collateral or other assets of Credit Parties (including amounts in any
pledged accounts), such monies shall be distributed for application as follows:

(i) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable out-of-pocket costs,
expenses, disbursements and losses which shall have been paid, incurred or
sustained by the Administrative Agent in accordance with the terms of the Loan
Documents to protect or preserve the Collateral or in connection with the

 

64



--------------------------------------------------------------------------------

collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents or in respect of
the Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent or the Lenders to
such monies;

(ii) Second, to the payment of, or (as the case may be) the reimbursement of the
Lenders, ratably among them, for or in respect of, all reasonable out-of-pocket
costs, expenses, disbursements and losses which shall have been paid, incurred
or sustained by the Lenders in accordance with the terms of the Loan Documents;

(iii) Third, to the payment of all other Obligations (including any interest,
expenses or other obligations incurred after the commencement of a bankruptcy)
in such order or preference as the Required Lenders shall determine; provided,
that (x) distributions in respect of such other Obligations shall include, on a
pari passu basis, any Administrative Agent’s fee payable pursuant to 2.11;
(y) in the event that any Lender shall be a Defaulting Lenders at any time,
advances made by other Lenders during the pendency of such failure or refusal
shall be entitled to be repaid as to principal and accrued interest in priority
to the other Obligations and Hedge Obligations described in this subsection (y);
and (z) Obligations owing to the Lenders with respect to each type of Obligation
such as interest, principal, fees and expenses shall be made among the Lenders,
pro rata; and provided, further that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations not then
due and payable;

(iv) Fourth, to any Hedge Obligations owed to the Administrative Agent or the
Lenders or their respective Affiliates, pro rata; and

(v) Fifth, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. In the event of conflicting instructions or notices given to the
Borrower by the Administrative Agent and any Lender, the Borrower is hereby
directed and shall rely conclusively on the instruction or notice given by the
Administrative Agent.

 

65



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, Parent or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity, with the exception of specific notices
given to it in its capacity as Administrative Agent hereunder. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender or the Administrate Agent
otherwise has actual knowledge of such Default, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent agrees that, in fulfilling its
duties hereunder, it will use the same standard of care it utilizes in servicing
loans for its own account.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.

 

66



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower, and may be removed by the Required
Lenders in the event of the Administrative Agent’s gross negligence or willful
misconduct. Upon any such resignation or removal, the Required Lenders shall
have the right, with the approval of Borrower (provided no Default has occurred
and is continuing), which approval shall not be unreasonably withheld, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation or is removed, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a
Lender, or a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent for its own behalf shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent. The Administrative Agent shall
cooperate with any successor Administrative Agent in fulfilling its duties
hereunder.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

67



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to Borrower in care of Strategic Storage Trust II, Inc.,
at 111 Corporate Drive, Suite 120, Ladera Ranch, California 92694, Attention:
Michael S. McClure (Telephone No. (949) 429-6600 and Telecopy No.
(949) 429-6606); copies to: Michael McClure (Telephone No. (949) 429-6600 and
Telecopy No. (949) 429-6606) and Charles Mersky, Esquire (Telephone No.
(214) 922-8800 and Telecopy No. (214) 922-8801).

(b) if to the Administrative Agent, to KeyBank, National Association, 225
Franklin Street, Boston, Massachusetts 02110, Attention: Christopher T. Neil,
(Telephone No. (617) 385-6202 and Telecopy No. (617) 385-6293); and

(c) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages of this Agreement, or as provided to Borrower in writing
by the Administrative Agent or the Lender.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given (i) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section and the appropriate confirmation is received (or if such day is not a
Business Day, on the next Business Day); (ii) if given by mail (return receipt
requested), on the earlier of receipt or three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid; or (iii) if given by any other means, when delivered at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted

 

68



--------------------------------------------------------------------------------

by paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified, nor may any Default or Event of Default be waived, except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) reduce or increase the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the Maturity Date or the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Sections 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders”, “Applicable Percentage”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) release any Credit
Party from its obligations under the Loan Documents or release any Collateral,
except as specifically provided for herein, without the written consent of each
Lender, (vii) subordinate the Loans or any Collateral without the written
consent of each Lender, (viii) intentionally deleted, or (ix) consent to the
Collateral securing any other Indebtedness, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, nor shall
there be any waiver, forgiveness or reduction of the principal amount of any
Obligations owing to such Defaulting Lender, without the consent of such Lender;
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

(d) Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as

 

69



--------------------------------------------------------------------------------

such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein; and (2) the
Required Lenders may consent to allow a Borrower to use cash collateral in the
context of a bankruptcy or insolvency proceeding. Administrative Agent may,
after consultation with the Borrower, agree to the modification of any term of
this Credit Agreement or any other Loan Document to correct any printing,
stenographic or clerical errors or omissions that are inconsistent with the
terms hereof.

(e) If Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by
Administrative Agent, as the case may be, such Lender shall be deemed to have
given its consent to the request.

(f) Notwithstanding any provision of this Agreement to the contrary none of the
Lenders or the existing Borrower will be required to execute assumption or
amendment documents to add a Person as a Borrower or as a Guarantor. If Real
Property assets are added to the Pool in accordance with this Agreement and the
owner is not already a Borrower, then such owner may be added as a Borrower as
required by Section 5.12 pursuant to a Joinder Agreement in the form attached
hereto as Exhibit F executed by such owner and delivered to the Administrative
Agent, and in each case Borrower, Guarantor, such owner and the Administrative
Agent will enter into an amendment to the Environmental Indemnity.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the closing of the credit facilities provided for herein (including any and
all due diligence performed in connection therewith), the syndication of the
credit facilities provided for herein, and the preparation of this Agreement or
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all mortgage taxes and other charges incurred or required to be paid by the
Administrative Agent in connection with the Loan Documents, and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred (including any Appraisal
costs) during any waivers, workout, restructuring or negotiations in respect of
such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being

 

70



--------------------------------------------------------------------------------

called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, or any
Environmental Liability related in any way to the Borrower, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee as determined by a court of
law in a final non-appealable judgment, or the breach of this Agreement by the
Indemnitee, including without limitation, the failure of the Indemnitee to make
advances pursuant to its Commitment in breach of its obligations hereunder.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted

 

71



--------------------------------------------------------------------------------

hereby and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than to a natural Person, any
Credit Party or any Affiliate or Subsidiary of any Credit Party) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Default has occurred and is continuing, any other assignee, and (ii) such
consent shall be deemed granted unless Borrower objects within five (5) Business
Days of a receipt of written notice of the proposed assignment; and

(B) the Administrative Agent.

Provided, no consent of the Borrower or Administrative Agent shall be required
in connection with any assignment to an entity acquiring, or merging with, a
Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000.00 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if a Default has occurred and is
continuing and such consent shall not be unreasonably withheld;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.00; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

72



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged,

 

73



--------------------------------------------------------------------------------

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) Borrower’s obligations hereunder shall not be increased. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except in the case of a Participant asserting any right of set-off
pursuant to Section 9.08., no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

74



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower and each other Credit Party herein and in the certificates
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Joint and Several.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c) Except as provided in Section 4.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

(d) The Guarantor and each Person constituting the Borrower shall be bound
jointly and severally with one another to make, keep, observe and perform the
representations, warranties, covenants, agreements, obligations and liabilities
imposed by this Agreement and the other Loan Documents upon the “Borrower” or
any other Credit Party.

(e) Each Credit Party agrees that it shall never be entitled to be subrogated to
any of the Administrative Agent’s or any Lender’s rights against any Credit

 

75



--------------------------------------------------------------------------------

Party or other Person or any collateral or offset rights held by the
Administrative Agent or the Lenders for payment of the Loans until the full and
final payment of the Loans and all other obligations incurred under the Loan
Documents and final termination of the Lenders’ obligations, if any, to make
further advances under this Agreement or to provide any other financial
accommodations to any Credit Party. The value of the consideration received and
to be received by each Credit Party is reasonably worth at least as much as the
liability and obligation of each Credit Party incurred or arising under the Loan
Documents. Each Credit Party has determined that such liability and obligation
may reasonably be expected to substantially benefit each Credit Party directly
or indirectly. Each Credit Party has had full and complete access to the
underlying papers relating to the Loans and all of the Loan Documents, has
reviewed them and is fully aware of the meaning and effect of their contents.
Each Credit Party is fully informed of all circumstances which bear upon the
risks of executing the Loan Documents and which a diligent inquiry would reveal.
Each Credit Party has adequate means to obtain from each other Credit Party on a
continuing basis information concerning such other Credit Party’s financial
condition, and is not depending on the Administrative Agent or the Lenders to
provide such information, now or in the future. Each Credit Party agrees that
neither the Administrative Agent nor any of the Lenders shall have any
obligation to advise or notify any Credit Party or to provide any Credit Party
with any data or information regarding any other Credit Party.

(f) Keepwell. Each Credit Party that is a Qualified ECP Party at the time that
this Agreement becomes effective with respect to any Hedging Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Credit Party”) to honor all of its
obligations under this Agreement and the other Loan Documents in respect of
Hedging Obligations (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Party’s obligations and undertakings under this SECTION 9.06(f) voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Party under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Party intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Credit Party for all
purposes of the Commodity Exchange Act.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits of any

 

76



--------------------------------------------------------------------------------

Borrower (general or special, time or demand, provisional or final), at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of a Credit Party against any of and all the
obligations of the Credit Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
Each Lender agrees promptly to notify Borrower after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the state and federal courts
in Boston, Massachusetts and in New York, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

Notwithstanding the foregoing choice of law:

(i) matters relating to the creation, perfection, priority and enforcement of
the liens on and security interests in a Mortgaged Property or other assets
situated in another jurisdiction(s), including by way of illustration, but not
in limitation, actions for foreclosure, for injunctive relief, or for the
appointment of a receiver, shall be governed by the laws of such state;

(ii) Administrative Agent shall comply with applicable law in such state to the
extent required by the law of such jurisdiction(s) in connection with the
foreclosure of the security interests and liens created under the Deed of Trust
or exercising any rights with respect to the Mortgaged Property directly, and
the other Loan Documents with respect to the Mortgaged Property or other assets
situated in another jurisdiction; and

(iii) provisions of Federal law and the law of such other jurisdiction(s) shall
apply in defining the terms Hazardous Materials, Environmental Laws and Legal
Requirements applicable to the Mortgaged Property as such terms are used in this
Agreement, the Environmental Indemnity and the other Loan Documents

 

77



--------------------------------------------------------------------------------

(c) Each Credit Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in (other than a
competitor of Borrower or Guarantor),

 

78



--------------------------------------------------------------------------------

any of its rights or obligations under this Agreement; provided that such
prospective assignee or participant shall agree to destroy or return all such
Information if it does not become a Lender or Participant hereunder, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from any Credit Party
relating to the Credit Party or its business, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party or subsequently becomes publicly
available other than as a result of a disclosure of such information by the
Administrative Agent or any Lender; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 Interest Rate Limitation. If at any time there exists a maximum
rate of interest which may be contracted for, charged, taken, received or
reserved by the Lenders in accordance with applicable law (the “Maximum Rate”),
then notwithstanding anything herein to the contrary, at any time the interest
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed such Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been paid in respect of such Loan but were
not payable as result of the operation of this Section shall be cumulated and
the interest and Charges payable to the Lenders in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by the Lenders. If, for
any reason whatsoever, the Charges paid or received on the Loans produces a rate
which exceeds the Maximum Rate, the Lenders shall credit against the principal
of the Loans (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such Charges) such portion of said Charges as shall be
necessary to cause the interest paid on the Loans to produce a rate equal to the
Maximum Rate. All sums paid or agreed to be paid to the holders of the Loans for
the use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. Without notice to the Borrower or any other
person or entity, the Maximum Rate, if any, shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.

SECTION 9.14 USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.

 

79



--------------------------------------------------------------------------------

SECTION 9.15 Fiduciary Duty/No Conflicts.

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lender Parties”), may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates. Each Credit Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party, on the
one hand, and such Credit Party, its stockholders or its Affiliates, on the
other. The Credit Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Credit Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender Party has assumed an advisory or fiduciary responsibility in favor
of any Credit Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise any Credit Party,
its stockholders or its Affiliates on other matters) or any other obligation to
any Credit Party except the obligations expressly set forth in the Credit
Documents and (y) each Lender Party is acting hereunder solely as principal and
not as the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading thereto
in its capacity as a Lender Party.

[Signature page to follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

SST II 189 W LINTON BLVD, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 2320 NE 5TH AVE, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 10719 SOUTHERN BLVD, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 10325 W BROWARD BLVD, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SST II 2581 JUPITER PARK DR, LLC, a Delaware limited liability company By:  
Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager   By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 1341 S STATE RD 7, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 8135 LAKE WORTH RD, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 7755 PRESERVE LN, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SST II 501 NW BUSINESS CENTER DR, LLC, a Delaware limited liability company By:
  Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager   By:
 

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II 10451 NW 33RD ST, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SST II ROSSVILLE BLVD, LLC,

a Delaware limited liability company

By:   Strategic Storage Trust II, Inc.,   a Maryland corporation, its Manager  
By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

The Guarantor joins in the execution of this Agreement to evidence its agreement
to the provisions of Sections 5.01, 5.02, 5.14, 5.16, 5.17, 6.05, 6.07, 6.09,
9.05, 9.08, 9.09, 9.10, and 9.15 of this Agreement.

 

STRATEGIC STORAGE TRUST II, INC., a Maryland corporation By:  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION, individually and as Administrative Agent, By:  

/s/ Jessica Lauerhass

Name:   Jessica Lauerhass Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]